Citation Nr: 0408185	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 40 percent disabling from February 3, 
1995 to December 31, 1997.

2.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 20 percent disabling from January 1, 
1998.

3.  Entitlement to restoration of a 40 percent disability 
rating for lumbosacral strain from January 1, 1998.


REPRESENTATION

Appellant represented by:	Andrew Green, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case was originally before the Board in June 1999, at 
which time the Board found that the veteran had not filed a 
timely substantive appeal to a March 1995 rating decision 
granting a 40 percent evaluation for a low back strain.  The 
veteran appealed that portion of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In conjunction with a joint motion, the Court vacated the 
June 1999 Board decision and remanded the case to the Board 
in March 2000, for readjudication consistent with the joint 
motion.  In January 2001, the Board found that the veteran 
had timely filed a substantive appeal; therefore, the issue 
remains within the Board's jurisdiction.

The issues of entitlement a total rating for compensation 
purposes based upon individual unemployability, and 
entitlement to service connection for a cervical spine 
disorder have been raised.  They have not, however, been 
developed or adjudicated for appellate review.  Hence, they 
are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In light of the rating schedule then in effect, August 2001 
correspondence provided the veteran with adequate notice 
consistent with the Act.  Still, additional development is 
necessary to assist the veteran in obtaining evidence in 
support of his claim.

During a March 1995 VA examination, the veteran indicated 
that he had received VA medical treatment in South Carolina, 
New York, and in Salem, Virginia.  He should be asked to 
provide the dates of any such treatment since February 3, 
1995, so that pertinent nonduplicative records may be 
obtained and associated with the claims file.

The veteran underwent VA examinations in July and October 
2002.  In response to the directives of a January 2001 Board 
remand, specific questions were posed to clarify symptoms 
associated with his service-connected lumbosacral strain.  
Although the physician had the claims files during the July 
2002 examination, he did not have them in October 2002.  
Initially, the examiner wrote in October 2002 that he would 
need the claims file to review electromyogram studies and 
other information in order to answer the questions before 
him.  Notably, a week later, he addressed the questions after 
apparently reviewing only his prior examination report.  
There is no confirmation that the claims folders were again 
made available and actually reviewed by the examiner.  
Although the physician reviewed the file for the earlier 
examination and a brief history was provided based on that 
review, the Board finds that the July 2003 examination report 
alone is an inadequate substitute for reviewing the entire 
actual claims files.  In light of the totality of the record, 
the July 2002 examination report offers insufficient detail 
as to the history of the veteran's lumbar spine disorder.  
Thus, the claims files in their entirety must be given proper 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  
The fact that the examiner later answered the questions 
without the file does not negate the need for a thorough 
review.  Moreover, the October 2002 examination does not 
clearly address all of the questions that must be considered.  

In addition, the veteran's back disorder is currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5395 
(2003).  Since the 2002 examinations a new general rating 
formula for evaluating diseases and injuries of the spine 
became effective September 26, 2003.  Since the veteran's 
disability could potentially warrant a higher rating under 
the new formula, and since the RO has not had the opportunity 
to consider the claim in light of the recent regulatory 
change, further development is in order. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
lumbar disorder since October 2002.  The 
veteran should also be asked to provide 
the dates of treatment from VA facilities 
in South Carolina, New York and Salem, 
Virginia.  Obtain records from each 
healthcare provider the veteran 
identifies for association with the 
claims folder.  Only nonduplicative 
records dated since February 3, 1995 are 
necessary.  Duplicate records should be 
returned to the appellant.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

The RO must review the claims files and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  

3.  After the above development has been 
completed, to the extent possible, the 
claims folders should be returned to the 
physician who conducted the July/October 
2002 VA examination.  If that examiner is 
not available, a new VA examination must 
be conducted by an examiner who has 
access to and who has reviewed the claims 
folders.  A notation that the files were 
reviewed should be included in the 
report.

The physician should provide an opinion 
with regard to the following questions:  
(1)  Is lumbar degenerative disc disease 
with disc bulging at L4-L5, part and 
parcel of the veteran's service-connected 
lumbosacral strain?  (2)  If not, is it 
at least as likely as not that the 
lumbosacral strain was the proximate or 
an aggravating cause of either 
degenerative disc disease or lumbar disc 
bulging?  (3)  Based on the answers 
provided does the veteran experience any 
neurological symptoms associated with his 
service-connected back disorder?  The 
examiner should set forth in detail all 
findings that provide the basis for the 
opinions.  

Keeping in mind any positive responses to 
the questions above, the physician must 
record pertinent medical complaints, 
symptoms and clinical findings regarding 
the veteran's service-connected back 
disorder.  Findings must include the 
range of lumbosacral motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The examiner must identify any 
functional loss of the lumbosacral spine 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The presence or absence of 
ankylosis must be addressed.  The 
physician should address whether the 
veteran experiences flare-ups.  If so, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

5.  The RO should review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
light of case law promulgated by the 
United States Court of Appeals for 
Veterans Claims the SSOC must address 
whether the veteran was prejudiced by 
VA's failure to issue a VCAA notice 
letter in the chronological sequence set 
forth at 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.  A reasonable period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



